                                                                     Case 1:20-bk-11435-MB              Doc 275 Filed 11/24/20 Entered 11/24/20 17:04:01      Desc
                                                                                                         Main Document    Page 1 of 17



                                                                       1 David S. Kupetz (CA Bar No. 125062)
                                                                          dkupetz@sulmeyerlaw.com
                                                                       2 Asa S. Hami (CA Bar No. 210728)
                                                                          ahami@sulmeyerlaw.com
                                                                       3 Claire K. Wu (CA Bar No. 295966)
                                                                          ckwu@sulmeyerlaw.com
                                                                       4 SulmeyerKupetz
                                                                           A Professional Corporation
                                                                       5 333 South Grand Ave, Suite 3400
                                                                         Los Angeles, California 90071
                                                                       6 Telephone: 213.626.2311
                                                                         Facsimile: 213.629.4520
                                                                       7
                                                                         Attorneys for Glostation USA, Inc. and
                                                                       8 related debtors

                                                                       9                                  UNITED STATES BANKRUPTCY COURT
                                                                      10         CENTRAL DISTRICT OF CALIFORNIA, SAN FERNANDO VALLEY DIVISION
  Professional Corporation




                                                                      11 In re                                               Case No. 1:20-bk-11435-MB
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 GLOSTATION USA, INC., a Delaware                    Chapter 11
                                                                         corporation, and related debtors,
                                                                      13                                                     (Jointly Administered with Case Nos. 1:20-bk-
                                                                                        Debtors.                             11436-MB; 1:20-bk-11437-MB; 1:20-bk-11438-
                                                                      14                                                     MB; 1:20-bk-11439-MB; 1:20-bk-11434-MB;
                                                                                                                             1:20-bk-11440-MB; 1:20-bk-11441-MB; 1:20-
SulmeyerKupetz, A




                                                                      15 Federal EIN: XX-XXXXXXX                             bk-11442-MB; 1:20-bk-11443-MB; 1:20-bk-
                                                                                                                             11444-MB)
                                                                      16
                                                                                                                             MOTION FOR ORDER AUTHORIZING
                                                                      17                                                     DEBTORS TO FILE EXHIBITS TO
                                                                                                                             "MOTION FOR ORDER APPROVING
                                                                      18                                                     ASSUMPTION OF UNEXPIRED LEASE OF
                                                                                                                             NONRESIDENTIAL REAL PROPERTY
                                                                      19                                                     WITH MACERICH CERRITOS, LLC
                                                                                                                             (CERRITOS LEASE), AS MODIFIED"
                                                                      20                                                     UNDER SEAL; MEMORANDUM OF
                                                                                                                             POINTS AND AUTHORITIES;
                                                                      21                                                     DECLARATION OF STEVEN ZHAO IN
                                                                                                                             SUPPORT THEREOF
                                                                      22
                                                                                                                             [11 U.S.C. §§ 105, 107; Fed.R.Bankr.P. 9018;
                                                                      23                                                     LBR 5003-2(c)(1)]
                                                                      24                                                     [Proposed Order Lodged Concurrently]
                                                                      25                                                     [No Hearing Required]
                                                                      26

                                                                      27

                                                                      28


                                                                           CKW 2707503v3
                                                                     Case 1:20-bk-11435-MB         Doc 275 Filed 11/24/20 Entered 11/24/20 17:04:01               Desc
                                                                                                    Main Document    Page 2 of 17



                                                                       1 TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY JUDGE:

                                                                       2                                                 MOTION

                                                                       3           Glostation USA, Inc., and its related debtors and debtors in possession in the above-

                                                                       4 captioned, jointly-administered chapter 11 cases (collectively, the “Debtors”), hereby move this

                                                                       5 Court for authority to file, under seal, the following documents designated as exhibits to the

                                                                       6 concurrently-filed Motion for Order Approving Assumption of Unexpired Lease of Nonresidential

                                                                       7 Real Property with Macerich Cerritos, LLC (Cerritos Lease), as Modified (the “Lease Assumption

                                                                       8 Motion”), which relates to the store lease for debtor Sandbox VR Cerritos, LLC (the “Cerritos

                                                                       9 Lease”):
                                                                      10           (1)     The Cerritos Lease (designated as Exhibit "1" to the Lease Assumption Motion); and

                                                                      11           (2)     The "First Amendment of Lease Agreement (Rent Reduction)" (the "Amendment")
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 (designated as Exhibit "2" to the Lease Assumption Motion).

                                                                      13           Given that the Debtors are seeking to seal the entirety of the Cerritos Lease and Amendment

                                                                      14 as confidential, submitting redacted copies of the lease and amendment with the present motion (the

                                                                      15 “Motion”) as generally required under the Court Manual would be futile. See Court Manual,
SulmeyerKupetz, A




                                                                      16 § 2.8(b)(1).

                                                                      17           This Motion is made pursuant to sections 105 and 107(b) of the Bankruptcy Code, Rule 9018

                                                                      18 of the Federal Rules of Bankruptcy Procedure, Local Bankruptcy Rule 5003-2(c)(1), and section

                                                                      19 2.8(b) to the Court Manual on the following grounds:

                                                                      20           On or about November 24, 2020, after having reached agreement on business terms for

                                                                      21 modification of the Cerritos Lease, the Debtors and the landlord entered the Amendment. As set

                                                                      22 forth in the Lease Assumption Motion, the Debtors seek to assume the Cerritos Lease, as modified

                                                                      23 by the Amendment. The Debtors cannot attach copies of the Cerritos Lease and Amendment as

                                                                      24 exhibits to the Lease Assumption Motion in light of confidentiality provisions prohibiting disclosure

                                                                      25 of their contents to third parties, but allowing disclosure as required by any court or governmental

                                                                      26 agency.

                                                                      27           The landlord requires that the terms of the Cerritos Lease and Amendment remain

                                                                      28 confidential and views such terms as sensitive, proprietary business information. Furthermore,


                                                                           CKW 2707503v3                                    1
                                                                     Case 1:20-bk-11435-MB            Doc 275 Filed 11/24/20 Entered 11/24/20 17:04:01                  Desc
                                                                                                       Main Document    Page 3 of 17



                                                                       1 maintaining the confidentiality of the terms of the lease and amendment is of significant importance

                                                                       2 given the Debtors’ negotiation of modified or restructured lease arrangements with other landlords

                                                                       3 for other leases (which have been submitted under seal pursuant to confidentiality provisions in their

                                                                       4 respective leases and/or amendments). 1

                                                                       5             In accordance with the Local Bankruptcy Rules and the Court Manual, upon granting of the

                                                                       6 Motion, the Debtors will provide the Court with true and correct copies of the Cerritos Lease and

                                                                       7 Amendment under seal in the manner directed by the Court in its order granting the Motion. A

                                                                       8 proposed order on this Motion is appended hereto as Exhibit 1 and is being lodged concurrently

                                                                       9 herewith.
                                                                      10             This Motion is based on the accompanying Memorandum of Points and Authorities, the
                                                                      11 Declaration of Steven Zhao, the concurrently-filed Lease Assumption Motion, the record in these
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 bankruptcy cases, all documents and facts that are judicially noticeable, and any further or other

                                                                      13 evidence or argument that may be presented to this Court.

                                                                      14             WHEREFORE, the Debtors respectfully request that this Court enter an order:
                                                                      15             1.      Granting the Motion;
SulmeyerKupetz, A




                                                                      16             2.      Authorizing the Debtors to file the Cerritos Lease and Amendment under seal; and
                                                                      17             3.      Providing such other or further relief as is proper.
                                                                      18 Dated: November 24, 2020                        SulmeyerKupetz
                                                                                                                         A Professional Corporation
                                                                      19

                                                                      20
                                                                                                                         By: /s/ Claire K. Wu
                                                                      21                                                     Claire K. Wu
                                                                                                                             Attorneys for Glostation USA, Inc.
                                                                      22                                                     and related debtors
                                                                      23

                                                                      24
                                                                           1
                                                                               Notwithstanding submission of the Cerritos Lease and Amendment under seal (to the extent authorized by
                                                                      25 the Court), the Debtors are willing and prepared to provide unredacted copies of the lease and amendment

                                                                      26 to counsel for the Official Committee of Unsecured Creditors (the “Committee”), subject to the
                                                                         nondisclosure agreement entered between the Committee and the Debtors (the “NDA”), which has been
                                                                      27 executed by Committee counsel. Pending execution of the NDA by the individual members of the
                                                                         Committee, the lease and amendment would be for attorneys' eyes only.
                                                                      28


                                                                           CKW 2707503v3                                        2
                                                                     Case 1:20-bk-11435-MB          Doc 275 Filed 11/24/20 Entered 11/24/20 17:04:01                   Desc
                                                                                                     Main Document    Page 4 of 17



                                                                       1                         MEMORANDUM OF POINTS AND AUTHORITIES 2

                                                                       2           The Debtors hereby submit the following memorandum of points and authorities in support

                                                                       3 of the Motion.

                                                                       4                                                     FACTS

                                                                       5           1.      On August 13, 2020 (the “Petition Date”), the Debtors commenced these jointly-

                                                                       6 administered cases.

                                                                       7           2.      The Debtors are part of a business enterprise established to develop, operate, and

                                                                       8 franchise facilities offering full-body tracking, free roaming, virtual reality experiences for private

                                                                       9 groups (meaning no strangers can play together), operating under the name Sandbox VR™. The
                                                                      10 Debtors were just starting to emerge from the start-up phase of their existence when the COVID-19

                                                                      11 pandemic occurred, forcing the Debtors to shut down their then-operating seven store locations.
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12           3.      The Debtors’ store leases largely consisted of long-term leases with more than five

                                                                      13 years remaining on the lease term as of the Petition Date, and were negotiated and entered prior to

                                                                      14 onset of the pandemic.

                                                                      15           4.      As a result of the pandemic’s impact on the Debtors’ operations and level of revenue
SulmeyerKupetz, A




                                                                      16 generation, the Debtors engaged in discussions with their landlords regarding a renegotiation of the

                                                                      17 lease terms. In virtually all cases, the Debtors’ landlords informed the Debtors that the landlords

                                                                      18 believed that lease modification agreements could be achieved, but that the landlord would not reach

                                                                      19 such an agreement prior to the Debtors commencing their chapter 11 bankruptcy cases.

                                                                      20           5.      Following commencement of these cases, the Debtors continued discussions with the

                                                                      21 landlord of the Cerritos Lease. Those negotiations were extensive. After having reached agreement

                                                                      22 on business terms for modification of the Cerritos Lease, on or about November 24, 2020, the parties

                                                                      23 signed the Amendment.

                                                                      24           6.      The Cerritos Lease and Amendment include confidentiality provisions prohibiting

                                                                      25 disclosure of their contents to third parties, but allowing disclosure as required by any court or

                                                                      26
                                                                           2
                                                                      27    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the motion to
                                                                           which this memorandum of points and authorities is attached.
                                                                      28


                                                                           CKW 2707503v3                                       3
                                                                     Case 1:20-bk-11435-MB         Doc 275 Filed 11/24/20 Entered 11/24/20 17:04:01                   Desc
                                                                                                    Main Document    Page 5 of 17



                                                                       1 governmental agency.

                                                                       2           7.      Concurrently with this Motion, the Debtors are filing the Lease Assumption Motion

                                                                       3 seeking authority to assume the Cerritos Lease, as modified by the Amendment.

                                                                       4           8.      Maintaining the confidentiality of the terms of the Cerritos Lease and Amendment is

                                                                       5 of significant importance given the Debtors’ negotiation of modified or restructured lease

                                                                       6 arrangements with other landlords for other leases (which have been submitted under seal pursuant

                                                                       7 to confidentiality provisions in their respective leases and/or amendments). All landlords requested

                                                                       8 confidentiality with regard to lease amendments, including the landlord under the Cerritos Lease.

                                                                       9                                                DISCUSSION
                                                                      10           9.      Section 107(b) provides, in part, that “[o]n request of a party in interest, the

                                                                      11 bankruptcy court shall . . . protect an entity with respect to a trade secret or confidential research,
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 development, or commercial information.” 11 U.S.C. § 107(b)(1). See also, Fed. R. Bankr. 9018

                                                                      13 (“On motion . . . with or without notice, the court may make such order which justice requires . . . to

                                                                      14 protect the estate or any entity in respect of a trade secret or other confidential research,

                                                                      15 development, or commercial information”).
SulmeyerKupetz, A




                                                                      16           10.     Courts have the discretion to seal documents and exhibits. See, e.g., Kamakana v.

                                                                      17 City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006); Foltz v. State Farm Mut. Auto. Ins.

                                                                      18 Co., 331 F.3d 1122, 1135-36 (9th Cir. 2003). A court should protect confidential information when

                                                                      19 its disclosure may adversely affect the party (In re Frontier Group, LLC, 256 B.R. 771, 773 (E.D.

                                                                      20 Tenn. 2000)), or when disclosure may reasonably be expected to cause the entity injury (In re

                                                                      21 Northstar Energy, Inc., 315 B.R. 425,429 (Bankr. E.D. Tex. 2004) (citing In re Global Crossing,

                                                                      22 Ltd., 295 B.R. 720,725 (Bankr. S.D.N.Y. 2003)).

                                                                      23           11.     Further, authority to seal certain information has also been recognized as part of the

                                                                      24 court’s “inherent authority” under section 105 of the Bankruptcy Code. See In re Robert Landau

                                                                      25 Assocs. Ltd., Inc., 50 B.R. 670, 677 (Bankr. S.D.N.Y. 1985); see also In re Hemple, 295 B.R.

                                                                      26 200,202 (Bankr. D. Vt. 2003) (considering, among other factors, the necessity of terms of the

                                                                      27 settlement proposed to be sealed and the potential harm to debtors).

                                                                      28           12.     The Court should authorize the Debtors to file the Cerritos Lease and Amendment


                                                                           CKW 2707503v3                                      4
                                                                     Case 1:20-bk-11435-MB         Doc 275 Filed 11/24/20 Entered 11/24/20 17:04:01                 Desc
                                                                                                    Main Document    Page 6 of 17



                                                                       1 under seal. As discussed above: (a) the Cerritos Lease and Amendment, which were the subject of

                                                                       2 extensive negotiations between the Debtors and the landlord, contain confidentiality provisions

                                                                       3 prohibiting disclosure of their contents to third parties; and (b) the landlord requires that the terms of

                                                                       4 the lease and amendment remain confidential and views such terms as sensitive, proprietary business

                                                                       5 information. As a matter of fairness, with regard to confidentiality, the landlord under the Cerritos

                                                                       6 lease should not receive any less protection of confidential information than other landlords in this

                                                                       7 case.

                                                                       8                                              CONCLUSION

                                                                       9           13.     Based on the foregoing, the Court should grant the Motion and permit the Debtors to
                                                                      10 file the Cerritos Lease and Amendment under seal.

                                                                      11           14.     A proposed order on the Motion is attached hereto as Exhibit 1 and is being lodged
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 concurrently herewith.

                                                                      13 Dated: November 24, 2020                    SulmeyerKupetz
                                                                                                                     A Professional Corporation
                                                                      14

                                                                      15
SulmeyerKupetz, A




                                                                                                                     By: /s/ Claire K. Wu
                                                                      16                                                 Claire K. Wu
                                                                                                                         Attorneys for Glostation USA, Inc.
                                                                      17                                                 and related debtors
                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           CKW 2707503v3                                     5
                                                                     Case 1:20-bk-11435-MB         Doc 275 Filed 11/24/20 Entered 11/24/20 17:04:01                 Desc
                                                                                                    Main Document    Page 7 of 17



                                                                       1                                 DECLARATION OF STEVEN ZHAO 1

                                                                       2           I, Steven Zhao, declare:

                                                                       3           1.      I am the President and CEO of each of debtors Glostation USA, Inc., and Glostation

                                                                       4 Core, Inc., and am the manager of each of the other Debtors. I am also the President and CEO of

                                                                       5 Sandbox VR, Inc., the non-debtor parent of Glostation (“Parent”).

                                                                       6           2.      I was actively involved in and am familiar with, and have knowledge of and

                                                                       7 experience with, all events leading up to commencement of these bankruptcy cases, including, but

                                                                       8 not limited to, the Debtors’ various leases and discussions with lessors of such leases. I continue to

                                                                       9 be actively involved in and familiar with, and have knowledge of and experience with, all aspects of
                                                                      10 the Debtors’ operations and efforts to reorganize their affairs.

                                                                      11           3.      I make and execute this declaration in support of the Motion.
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12           4.      On August 13, 2020 (the “Petition Date”), the Debtors commenced these jointly-

                                                                      13 administered cases.

                                                                      14           5.      The Debtors are part of a business enterprise established to develop, operate, and

                                                                      15 franchise facilities offering full-body tracking, free roaming, virtual reality experiences for private
SulmeyerKupetz, A




                                                                      16 groups (meaning no strangers can play together), operating under the name Sandbox VR™. The

                                                                      17 Debtors were just starting to emerge from the start-up phase of their existence when the COVID-19

                                                                      18 pandemic occurred, forcing the Debtors to shut down their then-operating seven store locations.

                                                                      19           6.      The Debtors’ store leases largely consisted of long-term leases with more than five

                                                                      20 years remaining on the lease term as of the Petition Date, and were negotiated and entered prior to

                                                                      21 onset of the pandemic.

                                                                      22           7.      As a result of the pandemic’s impact on the Debtors’ operations and level of revenue

                                                                      23 generation, the Debtors engaged in discussions with their landlords regarding a renegotiation of the

                                                                      24 lease terms. In virtually all cases, the Debtors’ landlords informed the Debtors that the landlords

                                                                      25 believed that lease modification agreements could be achieved, but that the landlord would not reach

                                                                      26
                                                                           1
                                                                      27    Capitalized terms not otherwise defined herein have the meaning ascribed to them in the memorandum of
                                                                           points and authorities to which this declaration is attached.
                                                                      28


                                                                           CKW 2707503v3                                     6
                                                                     Case 1:20-bk-11435-MB         Doc 275 Filed 11/24/20 Entered 11/24/20 17:04:01               Desc
                                                                                                    Main Document    Page 8 of 17



                                                                       1 such an agreement prior to the Debtors commencing their chapter 11 bankruptcy cases.

                                                                       2           8.      Following commencement of these cases, the Debtors continued discussions with the

                                                                       3 landlord of the Cerritos Lease. Those negotiations were extensive. After having reached agreement

                                                                       4 on business terms for modification of the Cerritos Lease, on or about November 24, 2020, the

                                                                       5 Amendment was signed.

                                                                       6           9.      The Cerritos Lease and Amendment each include a confidentiality provision

                                                                       7 prohibiting disclosure of their contents to third parties, but allowing disclosure as required by any

                                                                       8 court or governmental agency.

                                                                       9           10.     Concurrently with this Motion, I am causing the Debtors to file the Lease Assumption
                                                                      10 Motion seeking authority to assume the Cerritos Lease, as modified by the Amendment.

                                                                      11 / / /
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 / / /

                                                                      13 / / /

                                                                      14 / / /

                                                                      15 / / /
SulmeyerKupetz, A




                                                                      16 / / /

                                                                      17 / / /

                                                                      18 / / /

                                                                      19 / / /

                                                                      20 / / /

                                                                      21 / / /

                                                                      22 / / /

                                                                      23 / / /

                                                                      24 / / /

                                                                      25 / / /

                                                                      26 / / /

                                                                      27 / / /

                                                                      28 / / /


                                                                           CKW 2707503v3                                    7
                                                                     Case 1:20-bk-11435-MB         Doc 275 Filed 11/24/20 Entered 11/24/20 17:04:01                 Desc
                                                                                                    Main Document    Page 9 of 17



                                                                       1           11.     I believe that maintaining the confidentiality of the terms of the Cerritos Lease and

                                                                       2 Amendment is of significant importance given the Debtors’ negotiation of modified or restructured

                                                                       3 lease arrangements with other landlords for other leases (which have been submitted under seal

                                                                       4 pursuant to confidentiality provisions in their respective leases and/or amendments).

                                                                       5           I declare under penalty of perjury under the laws of the United States of America that the

                                                                                                                                                            24 2020, in
                                                                       6 foregoing is true and correct, and that this declaration was executed on November ___,

                                                                       7 Hong Kong.

                                                                       8                                                         _____________________________________
                                                                                                                                 Steven Zhao
                                                                       9

                                                                      10

                                                                      11
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12

                                                                      13

                                                                      14

                                                                      15
SulmeyerKupetz, A




                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28


                                                                           CKW 2707503v3                                     8
Case 1:20-bk-11435-MB   Doc 275 Filed 11/24/20 Entered 11/24/20 17:04:01   Desc
                        Main Document     Page 10 of 17




                         EXHIBIT 1
                                                                     Case 1:20-bk-11435-MB              Doc 275 Filed 11/24/20 Entered 11/24/20 17:04:01     Desc
                                                                                                        Main Document     Page 11 of 17



                                                                       1 David S. Kupetz (CA Bar No. 125062)
                                                                          dkupetz@sulmeyerlaw.com
                                                                       2 Asa S. Hami (CA Bar No. 210728)
                                                                          ahami@sulmeyerlaw.com
                                                                       3 Claire K. Wu (CA Bar No. 295966)
                                                                          ckwu@sulmeyerlaw.com
                                                                       4 SulmeyerKupetz
                                                                           A Professional Corporation
                                                                       5 333 South Grand Ave, Suite 3400
                                                                         Los Angeles, California 90071
                                                                       6 Telephone: 213.626.2311
                                                                         Facsimile: 213.629.4520
                                                                       7
                                                                         Attorneys for Glostation USA, Inc. and
                                                                       8 related debtors

                                                                       9                                  UNITED STATES BANKRUPTCY COURT
                                                                      10         CENTRAL DISTRICT OF CALIFORNIA, SAN FERNANDO VALLEY DIVISION
  Professional Corporation




                                                                      11 In re                                               Case No. 1:20-bk-11435-MB
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 GLOSTATION USA, INC., a Delaware                    Chapter 11
                                                                         corporation, and related debtors,
                                                                      13                                                     (Jointly Administered with Case Nos. 1:20-bk-
                                                                                        Debtors.                             11436-MB; 1:20-bk-11437-MB; 1:20-bk-11438-
                                                                      14                                                     MB; 1:20-bk-11439-MB; 1:20-bk-11434-MB;
                                                                                                                             1:20-bk-11440-MB; 1:20-bk-11441-MB; 1:20-
SulmeyerKupetz, A




                                                                      15 Federal EIN: XX-XXXXXXX                             bk-11442-MB; 1:20-bk-11443-MB; 1:20-bk-
                                                                                                                             11444-MB)
                                                                      16
                                                                                                                             ORDER GRANTING MOTION FOR
                                                                      17                                                     ORDER AUTHORIZING DEBTORS TO
                                                                                                                             FILE EXHIBITS TO "MOTION FOR
                                                                      18                                                     ORDER APPROVING ASSUMPTION OF
                                                                                                                             UNEXPIRED LEASE OF
                                                                      19                                                     NONRESIDENTIAL REAL PROPERTY
                                                                                                                             WITH MACERICH CERRITOS, LLC
                                                                      20                                                     (CERRITOS LEASE), AS MODIFIED"
                                                                                                                             UNDER SEAL
                                                                      21
                                                                                                                             [Relates to Dkt. No. 275]
                                                                      22
                                                                                                                             [No Hearing Required]
                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           CKW 2707505v1                                                                     0009
                                                                     Case 1:20-bk-11435-MB         Doc 275 Filed 11/24/20 Entered 11/24/20 17:04:01               Desc
                                                                                                   Main Document     Page 12 of 17



                                                                       1           On November 24, 2020, Glostation USA, Inc., and its related debtors and debtors in

                                                                       2 possession in the above-captioned, jointly-administered chapter 11 cases (collectively, the

                                                                       3 “Debtors”), filed their Motion for Order Authorizing Debtors to File Exhibits to "Motion for Order

                                                                       4 Approving Assumption of Unexpired Lease of Nonresidential Real Property with Macerich

                                                                       5 Cerritos, LLC (Cerritos Lease), as Modified" Under Seal (the “Seal Motion”).

                                                                       6           This Court having considered the Seal Motion, all papers and documents submitted in

                                                                       7 support of the Seal Motion, and the record in these cases; no opposition or other response to, or

                                                                       8 request for hearing on, the Seal Motion having been filed by any party; and good cause appearing

                                                                       9 therefor, it is hereby ORDERED as follows:
                                                                      10           1.      The Seal Motion is GRANTED.
                                                                      11           2.      The Cerritos Lease and Amendment (each as defined in the Seal Motion) may, and
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 shall be, filed under seal.

                                                                      13           3.      Upon entry of this Order, the Debtors shall submit to the Court: (a) an entered copy

                                                                      14 of this Order; and (b) in two separately-sealed envelopes, a “Judge’s Copy” of each of the Cerritos

                                                                      15 Lease and Amendment to be filed by the Clerk under seal.
SulmeyerKupetz, A




                                                                      16                                                   ###

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28

                                                                                                                                                                  0010
                                                                           CKW 2707505v1                                     1
        Case 1:20-bk-11435-MB                     Doc 275 Filed 11/24/20 Entered 11/24/20 17:04:01                                       Desc
                                                  Main Document     Page 13 of 17



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): MOTION FOR ORDER AUTHORIZING DEBTORS
TO FILE EXHIBITS TO "MOTION FOR ORDER APPROVING ASSUMPTION OF UNEXPIRED LEASE OF
NONRESIDENTIAL REAL PROPERTY WITH MACERICH CERRITOS, LLC (CERRITOS LEASE), AS MODIFIED"
UNDER SEAL; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF STEVEN ZHAO IN SUPPORT
THEREOF will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 November 24, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Daren Brinkman on behalf of Creditor Committee Committee Of Unsecured Creditors
office@brinkmanlaw.com, 7764052420@filings.docketbird.com

Daren Brinkman on behalf of Creditor Committee Committee of Unsecured Creditors
office@brinkmanlaw.com, 7764052420@filings.docketbird.com

Russell Clementson on behalf of U.S. Trustee United States Trustee (SV)
russell.clementson@usdoj.gov

Krista M Enns on behalf of Creditor Yonkers Associates, LLC
KEnns@beneschlaw.com, docket@beneschlaw.com

Roger F Friedman on behalf of Defendant YONKERS ASSOCIATES, LLC, a New York limited liability company
rfriedman@rutan.com

Asa S Hami on behalf of Debtor Glostation USA, Inc.
ahami@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@ecf.inforuptcy.com

Asa S Hami on behalf of Interested Party Courtesy NEF
ahami@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@ecf.inforuptcy.com

Asa S Hami on behalf of Plaintiff GLOSTATION USA, INC., a Delaware corporation, and Related Debtors and Debtors in Possession
ahami@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@ecf.inforuptcy.com

Alan Craig Hochheiser on behalf of Creditor AmTrust North America, Inc. on behalf of Technology Insurance Company, Inc.
ahochheiser@mauricewutscher.com, arodriguez@mauricewutscher.com

Brian D Huben on behalf of Creditor Mission Valley Shoppingtown LLC
hubenb@ballardspahr.com, carolod@ballardspahr.com

Brian D Huben on behalf of Creditor The Macerich Company
hubenb@ballardspahr.com, carolod@ballardspahr.com

Brian D Huben on behalf of Creditor West Valley Owner, LLC
hubenb@ballardspahr.com, carolod@ballardspahr.com

William W Huckins on behalf of Creditor Oakbrook Shopping Center LLC
whuckins@allenmatkins.com, clynch@allenmatkins.com;mcatapang@allenmatkins.com

David S Kupetz on behalf of Debtor Glostation Core USA, Inc.
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 1:20-bk-11435-MB                     Doc 275 Filed 11/24/20 Entered 11/24/20 17:04:01                                       Desc
                                                  Main Document     Page 14 of 17


dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Glostation USA, Inc.
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Austin, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Cerritos, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Colony, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Mission Valley, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Oakbrook, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Pop-Up, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Ridge Hill, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR San Mateo, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Topanga, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Plaintiff GLOSTATION USA, INC., a Delaware corporation, and Related Debtors and Debtors in
Possession
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

Adam A Lewis on behalf of Creditor Silicon Valley Bank
alewis@mofo.com, adam-lewis-3473@ecf.pacerpro.com

Debra Riley on behalf of Creditor ATEL Growth Capital dba ATEL Ventures
driley@allenmatkins.com

Catherine Schlomann Robertson on behalf of Creditor Bohannon Development Company
crobertson@pahl-mccay.com, mle@pahl-mccay.com

Michael St James on behalf of Interested Party CB-1 COMMERCIAL CO LLC, a Delaware limited liability company
ecf@stjames-law.com, stjames.michaelr101488@notify.bestcase.com

Jason D Strabo on behalf of Creditor TriplePoint Capital LLC
jstrabo@mwe.com, cfuraha@mwe.com;rorloff@mwe.com

Jason D Strabo on behalf of Debtor Glostation USA, Inc.
jstrabo@mwe.com, cfuraha@mwe.com;rorloff@mwe.com

United States Trustee (SV)
ustpregion16.wh.ecf@usdoj.gov

Steven Werth on behalf of Attorney SulmeyerKupetz
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Glostation Core USA, Inc.
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 1:20-bk-11435-MB                      Doc 275 Filed 11/24/20 Entered 11/24/20 17:04:01                                       Desc
                                                  Main Document     Page 15 of 17



Steven Werth on behalf of Debtor Glostation USA, Inc.
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Austin, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Cerritos, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Colony, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Mission Valley, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Oakbrook, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Pop-Up, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Ridge Hill, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR San Mateo, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Topanga, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Glostation Core USA, Inc.
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Glostation USA, Inc.
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Austin, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Cerritos, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Colony, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Mission Valley, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Oakbrook, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Pop-Up, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 1:20-bk-11435-MB                      Doc 275 Filed 11/24/20 Entered 11/24/20 17:04:01                                       Desc
                                                  Main Document     Page 16 of 17



Claire K Wu on behalf of Debtor Sandbox VR Ridge Hill, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR San Mateo, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Topanga, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Interested Party Courtesy NEF
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Plaintiff GLOSTATION USA, INC., a Delaware corporation, and Related Debtors and Debtors in Possession
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 24, 2020 , I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

DEBTORS:
Email: steve.zhao@sandboxvr.com

SECURED CREDITORS:

Atel Growth Capital
c/o Johanna Johannesson
600 Montgomery Street, 9th FL
San Francisco, CA 94111
Ph: 414- 616-3461
Email: jjohannesson@atel.com

Atel Growth Capital
c/o Debra A. Riley, Esq.
Allen Matkins Leck Gamble Mallory & Natsis LLP
One America Plaza
600 West Broadway, 27th Floor
San Diego, California 92101-0903
Ph: 619- 235-1520
EMail: driley@allenmatkins.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 1:20-bk-11435-MB                      Doc 275 Filed 11/24/20 Entered 11/24/20 17:04:01                                       Desc
                                                  Main Document     Page 17 of 17


Silicon Valley Bank
c/o Alexander Rheaume, Esq.
Morrison & Foerster LLP
200 Clarendon Street
Boston, MA 02116
Ph: 617-648-4770
Email: ARheaume@mofo.com
       BButterfield@mofo.com

TriplePoint Capital LLC
c/o Gary Rosenbaum
McDermott Will & Emery LLP
2049 Century Park East, Suite 3200
Los Angeles, CA 90067-3206
Ph: 310-284-6133
Email: Grosenbaum@mwe.com
       Rorloff@mwe.com


                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 November 24, 2020                         Maria R. Viramontes                                   /s/Maria R. Viramontes
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
